Case 8:19-cv-01913-JLS-DFM Document 26 Filed 01/27/20 Page1of1 Page ID #:60

 

 

John Edwards Esq,

State Bar Number: 70737
17221 E. 17" St., Ste #F
Santa Ana, CA 92705
Telephone: [714]- 617-5868

Email Address: edwardsjonathanlaw@yahoo.com

Attorney for Plaintiff,
RUBEN PAUL GONZALES

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

RUBEN PAUL GONZALES,
Plaintiff,

VS.

PAUL D. SELMAN FAMILY DENTISTRY,
a business entity; PAUL D. SELMAN, an
individual; DAMIANO-PURCHA ALYSON
R ‘TRUST, a trust; and ALYSON

DAMIANO PURCHA SEPARATE
PROPERTY TRUST, a trust,

Defendants

 

Case No.: 8:19-cv-01913-JLS-DFM

ORDER
RE: JOINT STIPULATION FOR
DISMISSAL

Having considered Plaintiff's Joint Stipulation and finding good causc therefore,

IT 1S HEREBY ORDERED that Plaintiff's Joint Stipulation for Dismissal is GRANTED.

Dated: 01/27/2020

JOINT STIPULATION OF DISMISSAL

3

JOSEPHINE L. STATON

 

 

JUDGE OF U.S. DISTRICT COURT

 
